
	
		I
		112th CONGRESS
		1st Session
		H. R. 2841
		IN THE HOUSE OF REPRESENTATIVES
		
			September 2, 2011
			Mr. Womack introduced
			 the following bill
		
		
			September 6, 2011
			Referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To require the Secretary of Health and Human Services to
		  approve waivers under the Medicaid Program under title XIX of the Social
		  Security Act that are related to State provider taxes that exempt certain
		  retirement communities.
	
	
		1.Short titleThis Act may be cited as the
			 Provider Tax Administrative
			 Simplification Act of 2011.
		2.Provider tax rule
			 exemption for certain continuing care retirement communitiesIn the case of a State that has a provider
			 tax that does not apply to continuing care retirement communities or life care
			 communities (as such terms are used for purposes of section 1917(g) of the
			 Social Security Act (42 U.S.C. 1396p(g)) that have no beds that are certified
			 to provide medical assistance (as such term is defined under section 1905(a) of
			 such Act) under title XIX of the Social Security Act or that do not provide
			 services for which payment may be made under title XIX of the Social Security
			 Act, the Secretary of Health and Human Services shall approve a waiver under
			 section 433.68(e)(2)(iii) of title 42 of the Code of Federal Regulations
			 regardless of whether the Secretary determines that the State satisfies the
			 requirements of section 433.68(e)(2)(iii)(B) of such title.
		
